TENNESSEE BUREAU OF WORKERS' COMPENSATION
             IN THE COURT OF WORKERS' COMPENSATION CLAIMS
                              AT KINGSPORT

Lelia Jones,                                             )    Docket No.: 2015-02-0420
                 Employee,                               )
v.                                                       )
                                                         )
Amedysis Corporation,                                    )    State File Number: 87323-2015
           Employer,                                      )
And                                                       )   Judge Brian K. Addington
                                                          )
The Hartford Insurance Company,                           )
            Insurance Carrier.                            )


              EXPEDITED HEARING ORDER FOR MEDICAL BENEFITS


       This matter came before the undersigned Workers' Compensation Judge on
September 20, 2016, on the Request for Expedited Hearing filed by the employee, Lelia
Jones, under Tennessee Code Annotated section 50-6-239 (20 15).

        The present focus of this case is whether Amedysis is responsible for payment of
medical and temporary disability benefits to Ms. Jones. The central legal issue is whether
an employer may be responsible for workers' compensation benefits when an injured
worker timely reported an injury by accident, but allegedly informed her employer that
she did not wish to pursue her claim. 1 For the reasons set forth below, the Court finds Ms.
Jones has submitted sufficient evidence from which this Court could conclude she is
likely to prevail at a hearing on the merits on the central legal issue and holds she is
entitled to medical benefits.

                                              History of Claim

         Ms. Jones worked as a certified nursing assistant (CNA) for the Kingsport,
1
 A complete listing of the technical record and exhibits admitted at the Expedited Hearing is attached to this Order
as an Appendix.


                                                         1
Tennessee office of Amedysis, a hospice care provider. Her duties included performing
activities of daily living for patients in their homes, including grooming and bathing.

       On April 8, 2015, Ms. Jones cared for an Alzheimer's patient who required
bathing assistance. She and a co-worker attempted to place the patient in the bathtub at
his home, but the patient refused to release his grip on his wheelchair. Ms. Jones twisted
and reached to help him let go of the chair while also supporting his weight. Ultimately,
Ms. Jones placed the patient in the bathtub and finished bathing him. Afterward,
however, she felt pain across the upper part of her back and down towards her hip.

       During the hearing, that patient's wife, Frieda Overstreet, who was present when
the accident occurred, confirmed Ms. Jones' account. She added that Ms. Jones was very
professional and took excellent care of her husband.

       Ms. Jones' friend, Rick Phillips, drove her to the homes of her patients that day, as
her vehicle was being repaired. After the accident, Ms. Jones went out to Mr. Phillips'
car, where Mr. Phillips was waiting, and called Cathy Morenings, the patient's nurse, to
report her injury. She placed Ms. Morenings on speaker phone. Ms. Morenings instructed
Ms. Jones to contact Tracy Bugher, Amedysis' Business Office Manager, for assistance
in reporting her work injury. However, given the distance to Amedysis' office and that it
was late in the day, Ms. Morenings told Ms. Jones to see Ms. Bugher the next day. From
that point, the parties disagree about the facts surrounding Ms. Jones' report of the
accident.

                        Facts Re: Report of Injury, Per Ms. Jones

       Ms. Jones testified that she spoke to Ms. Bugher at the Amedysis office the
following day, April 9, 2015, and reported her accident. According to Ms. Jones, Ms.
Bugher could not find the appropriate report form, but assured her she would get one. Ms.
Jones worked her regular schedule that day.

        On Friday, April 10, 2015, Ms. Jones testified that she returned to the Amedysis
office to obtain the injury report form. Again, Ms. Bugher was unable to locate the form,
but assured Ms. Jones she would get it for her. Ms. Jones worked her regular shift that
day.

       When Ms. Jones returned to the office on Monday, April 13, 2015, she saw a
blank injury report form on her desk. When she asked Ms. Bugher about the form, Ms.
Bugher allegedly told her that all report forms must be completed within twenty-four
hours of the accident, and because Ms. Jones had not done so, no workers' compensation
benefits would be paid. According to Ms. Jones, Kris Bogart, the Clinical Manager at
Amedysis, was also present at this meeting and re-affirmed what Ms. Bugher told her.
Ms. Bogart is Ms. Jones' immediate supervisor.

                                             2
       Mr. Phillips also testified on Ms. Jones' behalf and confirmed her version of
events. Mr. Phillips was not present in the Amedysis office for Ms. Jones' meetings with
Ms. Bugher and Ms. Bogart. However, he continued to drive Ms. Jones on April 9, 10,
and 13, and Ms. Jones discussed what occurred with him.

                        Facts Re: Report of Injury, Per Amedysis

       During the hearing, Amedysis offered the testimony of four employees: Ms.
Bugher; Ms. Bogart; Sabrina Carroll, a Business Office Specialist; and Renee Skelton,
the Director of Operations.

                                     Sabrina Carroll

       Ms. Carroll testified that she worked at the front desk at the Amedysis office on
April 10, 2015, and recalled that Ms. Jones met with Ms. Bugher about a work injury
report form. She testified that Ms. Jones put the report form on Ms. Bugher's desk and
became very upset, saying, "I don't have time for this; I have patients to see." Ms. Jones
then stormed out of the office. Ms. Carroll added that Ms. Bugher attempted to give Ms.
Jones the injury report fonn on more than one occasion, but Ms. Jones refused to accept
it.

                                      Tracy Bugher

      Ms. Bugher testified that she is responsible for handling work injury reports for
Amedysis. According to Ms. Bugher, Ms. Jones came to her office on April 10, 2015,
and asked to complete paperwork to report her work injury.

       Ms. Bugher asked Ms. Jones whether she reported the accident to her immediate
supervisor, Ms. Bogart, or to the Director, Ms. Skelton. Ms. Jones responded that she had
not, but had informed the nurse, Ms. Morenings. According to Ms. Bugher, she informed
Ms. Jones that, in the future, she must report injuries to her supervisor and must complete
the injury report form within twenty-four hours of notification. Ms. Bugher then began to
process Ms. Jones' report form. She acknowledged that it was a busy day at the office
and that she had to take some phone calls during the process. Ms. Bugher testified that
Ms. Jones was in her office for approximately ten minutes before she left abruptly
without providing any details as to her alleged injury, other than the injury date of April
8, 2015.

        Ms. Bugher stated that she cannot file a work injury claim without completing the
required documentation, and that she needed additional information from Ms. Jones.
After Ms. Jones left, Ms. Bugher went to Ms. Bogart to ask her how to handle the
situation. They decided to leave the injury report form on Ms. Jones' desk, along with
instructions on how to complete it.

                                             3
      On Monday morning, April 13, 2015, Ms. Bugher and Ms. Bogart saw that the
forms remained incomplete on Ms. Jones' desk. Ms. Bogart agreed to discuss the issue
with Ms. Jones.

       Ms. Bugher testified that she never refused to complete Ms. Jones' injury report
fonn, nor did she tell Ms. Jones that she could not file a claim because it had been more
than twenty-four hours since she reported the accident. According to Ms. Bugher, the
only time she mentioned the twenty-four-hour-rule was when she reminded Ms. Jones
about company policy in case she ever had another claim.

                                        Kris Bogart

       Ms. Bogart confirmed that she was Ms. Jones' supervisor at the time of the
accident and that Ms. Jones did not report a work injury to her. She stated that she did not
learn of the alleged injury until Ms. Bugher informed her of it on April 10, 2015.

        Ms. Bogart testified that at no point did she or Ms. Bugher refuse to assist Ms.
Jones with her injury report. Rather, Ms. Jones stated that she did not have time to
complete the form and stormed out of the office. According to Ms. Bogart, she attempted
to call Ms. Jones several times after her abrupt departure, but Ms. Jones did not answer.
So, she and Ms. Bugher decided to place the form on Ms. Jones' desk with instructions.
Ms. Bogart testified that she never told Ms. Jones that she could not file the claim.

       According to Ms. Bogart, Ms. Jones continued to work her regular shift after the
April 10 office meeting. Weeks later, Ms. Jones informed Ms. Bogart that she needed her
schedule altered so that she could see her chiropractor, but Ms. Jones did not say she was
treating for a work injury, nor did she supply any documentation indicating treatment for
a work injury.

                                       Renee Skelton

       Ms. Skelton manages the Amedysis office in Kingsport. She confirmed that Ms.
Bogart was Ms. Jones' immediate supervisor, and that Ms. Morenings worked as a field
nurse and not in a supervisory capacity.

       Ms. Skelton was out of the office during the week of Ms. Jones' accident. She
returned on the morning of April 13, 2015, when Ms. Bogart informed her of Ms. Jones'
injury and refusal to complete the reporting paperwork. Ms. Skelton met with Ms. Jones
that morning to discuss the matter. Ms. Jones told Ms. Skelton that she was working her
normal shift and "didn't want to fool with [the workers' compensation claim]." Ms.
Skelton did not recall discussing that matter with Ms. Jones thereafter.


                                             4
       According to Ms. Skelton, Ms. Jones continued to work and did not ask for any
accommodations. She explained that the reporting paperwork was available online and
could easily be printed out for Ms. Jones' use. She also stated that Ms. Jones could have
reported the accident to Ms. Bogart or to her directly, as a supervisor is always on-call,
even during weekends and holidays.

                    Facts Re: Ms. Jones' Treatment and Work Status

       The parties acknowledge that Ms. Jones continued to perform her work duties for
Amedysis, and that Amedysis did not provide a panel of physicians to Ms. Jones or any
other workers' compensation benefits.

        Ms. Jones sought unauthorized treatment with her chiropractor, Dr. David Perry.
Dr. Perry treated Ms. Jones prior to the incident in question. Dr. Perry prepared a letter
dated December 4, 2015, in which he confirmed Ms. Jones ' treatment in January and
February 2010 for her thoracic and lumbar spines, as well as for her hip and knee. (Ex. 2
at 2.) Dr. Perry added, "She was released from these conditions and was not treated again
until5/13115 for her on the job injuries." !d.

       Ms. Jones completed a Workers' Compensation Injury Questionnaire for Dr. Perry
on November 3, 2015, in which she described the injury, including the date of the
accident, as noted above. (Ex. 2 at 3.)

      On February 11, 2016, Dr. Perry assessed Ms. Jones with a 23% permanent partial
impairment to the body as a whole, per the AM/\ Guides 61h Edition, and also issued
work restrictions that included "unable to push or pull due to the muscles in her arms and
shoulders" and "unable to carry more than 20 pounds." (Ex. 2 at 18-20.)

       On June 2, 2016, Dr. Perry answered written questions submitted by Ms. Jones'
attorney in which he opined 1) Ms. Perry's April 8, 2015 injury was related to her work
at Amedysis; 2) that her work-related injury required medical treatment; 3) that Ms. Jones
should be off work as a result of her injury from August 14, 2015, to present; 4) that Ms.
Jones is at maximum medical improvement for her work injury; and 5) that Ms. Jones
requires periodic treatment for her work-related injury. (Ex. 2 at 14-15.)

       Ms. Jones also treated at Family Physicians of Johnson City, both before and after
the work accident. She came under the care of a nurse practitioner there, Karen Jenkins,
and an osteopath, Dr. Andrew Becker, for a variety of health issues, including respiratory
and blood pressure concerns.

      On August 14, 2015, Nurse Jenkins prepared an off-work excuse for Ms. Jones
"Due to anemi a thyroid diseas and fatigue, pati ent will need to be out of work August
1ih through August 28 1h." (Ex. 3 at 81.) Ms. Jones took FMLA leave on the bas is of

                                            5
Nurse Jenkins' off-work determination. She testified that she did not return to work with
Amedysis afterward. On August 18, 2015, Nurse Jenkins prepared a similar note stating
that Ms. Jones, "will be able to return to work/school on 8/31115." (Ex. 3 at 76.)
However, she prepared another off-work slip dated August 28, 2015, excusing Ms. Jones
from work through September 11, 2015. (Ex. 3 at 7 5.)

       On September 22, 2015, Nurse Jenkins diagnosed Ms. Jones with "idiopathic
scoliosis, cervicothoracic region ... lumbosacral region." (Ex. 3 at 3.) This notation
constituted the first reference at Family Physicians to an ailment in Ms. Jones' spine.

        In a final work-status notation dated October 21, 2015, Nurse Jenkins placed Ms.
Jones on work restrictions from October 23, 2015, through December 4, 2015, including
no lifting, pushing, or pulling more than twenty pounds. (Ex 3 at 90.)

       Ms. Jones began treating at East Tennessee Brain and Spine on November 4, 2015,
when a physician's assistant (PA), Jason Walls, examined her. (Ex. 1 at 3.) PA Walls
noted what he determined to be "soft-tissue musculoskeletal injuries that occurred in
April due to this twisting motion [at work]." (Ex. 1 at 15.) He ordered MRis of Ms.
Jones' cervical, thoracic, and lumbar spines, which were performed on November 19,
2015. (Ex. 1 at 38-45.)

       In December 2015, the MRI results revealed "degenerative changes without any
acute findings." (Ex. 1 at 3.) PA Wells ordered physical therapy for Ms. Jones, which she
began on February 18, 2016. (Ex. 1 at 33.) In notes dated March 9, 2016, another PA,
Erin Douglas, confirmed Ms. Jones was not a surgical candidate and recommended pain
management. (Exhibit 1 at 5.) PA Douglas also addressed causation, saying:

      All of her findings on scans appear to be degenerative in nature; however,
      she did not have symptoms of pain until after the injury that occurred about
      a year ago. All of her symptoms are subjective, and we are unable to find
      any significant findings on her MRI scans.

      (Ex. 1 at 7.)

      PA Douglas noted Ms. Jones' twenty-pound lifting restrictions that Amedysis
could not accommodate. According to Ms. Skelton, Amedysis terminated Ms. Jones in
March 2016 because it could not accommodate Ms. Jones' restrictions, and she had
exhausted her FMLA leave.

       Ms. Jones filed a Petition for Benefit Determination seeking medical and
temporary disability benefits on November 3, 2016. (T.R. 1 at 1.) The parties did not
resolve the disputed issues through mediation, and the Mediating Specialist filed a
Dispute Certification Notice. (T.R. 2 at 1.) Ms. Jones filed a Request for Expedited

                                            6
Hearing on April 26, 2016, but did not attach the required affidavit. (T.R. 4 at 2.) Upon
Amedysis' Motion to Dismiss, the Court denied the Request for Expedited Hearing
without prejudice on July 14, 2016. (T.R. 4 at 4.) Ms. Jones then filed a second Request
for Expedited Hearing, with an Affidavit, on July 25, 2016. The Court conducted the
Expedited Hearing on September 20, 2016.

       At the Expedited Hearing, Ms. Jones argued that Amedysis intentionally refused
to provide her with an injury report form so that she would be unable to complete it
before the twenty-four-hour time limit expired. She contends Amedysis relied on the
twenty-four-hour rule to support its refusal to provide her with workers' compensation
benefits. As a result, she asserts that she reasonably sought unauthorized medical
treatment, for which Amedysis should reimburse her. Ms. Jones relies on Dr. Perry to
support her positon that her work injury necessitated her treatment. She requests
temporary disability benefits at the rate of $306.54 for the time the injury prevented her
from working, in addition to on-going medical treatment for her back, shoulder, and hip
condition.

        Amedysis asserted that it attempted multiple times to provide Ms. Jones with an
injury report form, and took no action to avoid responsibility for her reported injury.
Multiple defense witnesses claimed that Ms. Jones stormed out of her meeting with Ms.
Bugher before her injury report fonn could be completed, and that the form could not be
submitted without information that only Ms. Jones could provide. When Ms. Jones
informed Ms. Skelton that she did not wish to pursue her claim, Amedysis took no further
action. Ms. Jones continued to work without complaint, which led Amedysis to conclude
that the matter was resolved.

       Amedysis further argued that Ms. Jones' time off work was necessitated by Ms.
Jones' idiopathic conditions unrelated to any work accident, including degenerative
conditions in her spine, scoliosis, and osteoarthritis. Amedysis asserted that Ms. Jones is
unable to establish that she suffered an aggravation of her pre-existing condition, as the
medical records do not show that her job duties were more likely than not the primary
cause of her condition. It requested that Ms. Jones' claim for benefits be denied.

                       Findings of Facts and Conclusions of Law

       As the injured employee seeking benefits, Ms. Jones has the burden of proof on all
essential elements of her claim. Scott v. Integrity Staffing Solutions, No. 2015-01-0055,
2015 TN Wrk. Comp. App. Bd. LEXIS 24, at *6 (Tenn. Workers' Comp. App. Bd. Aug.
18, 2015). Ms. Jones need not prove every element of her claim by a preponderance of
the evidence in order to obtain relief at an expedited hearing. McCord v. Advantage
Human Resourcing, No. 2014-06-0063, 2015 TN Wrk. Comp. App. Bd. LEXIS 6, at *7-
8, 9 (Tenn. Workers' Camp. App. Bd. Mar. 27, 2015). However, at an expedited hearing,
she has the burden to come forward with sufficient evidence from which the trial court

                                             7
can determine that she is likely to prevail at a hearing on the merits. !d.

       To be compensable under the Workers' Compensation Law, an injury must arise
primarily out of and occur in the course and scope of the employment. Tenn. Code Ann.
§ 50-6-1 02( 14) (20 15). The term "injury" is defined as "an injury by accident ... arising
primarily out of and in the course and scope of employment, that causes death,
disablement or the need for medical treatment of the employee." !d. An injury is
accidental only if the injury is caused by a specific incident, or set of incidents, arising
primarily out of and in the course and scope of employment. Tenn. Code Ann § 50-6-
102(14)(a) (2015).

       Ms. Jones alleged an injury arising from a specific work-related lifting incident
that occurred at the Overstreet home on April 8, 2015. The incident is confirmed through
the testimony of Mrs. Overstreet and statements attributed to Ms. Jones in the medical
records. Amedysis offered no contrary testimony at the hearing and, at least at this point,
does not dispute that the accident occurred.

        There also appears to be no dispute that Ms. Jones provided actual notice of the
work accident to Amedysis within the thirty-day time period prescribed in Tenn. Code
Annotated section 50-6-201(a)(l) (2015). She immediately, even though improperly,
reported the accident to her patient's nurse, who was not her supervisor. However, by
Amedysis' own account, it received actual notice of the injury no later than two days
after the accident on April 10, 2015. In light of the above, the Court finds that a work
accident occurred and Ms. Jones timely reported it to Amedysis.

       The parties dispute the facts surrounding the preparation of the formal written
accident report. After hearing the witnesses at the Expedited Hearing, the Court credits
the testimony offered by Ms. Carroll, Ms. Bugher, Ms. Bogart, and Ms. Skelton. The
Court finds that, for whatever reason, Ms. Jones became agitated with the process of
completing the written report and abruptly left the Amedysis office, leaving the form
unfinished. The next business day, April 13, 2015, Amedysis' Director, Ms. Skelton,
discussed the alleged accident with Ms. Jones, and Ms. Jones informed her that she
"didn't want to fool with [the workers' compensation claim]." Ms. Jones continued to
work her regular shift and made no further request for workers' compensation benefits.
Amedysis did not pursue the matter further.

      Ms. Jones requests temporary disability and medical benefits, including
reimbursement for the unauthorized medical treatment she obtained to this point. Before
an employer can be held responsible for unauthorized medical expenses, an assessment
must be made as to whether, under the circumstances, the injured worker acted
reasonably in seeking unauthorized care. U. S. F & G. Co. v. Morgan, 795 S.W.2d 653,
655 (Tenn. 1990).


                                               8
        The Court finds Amedysis acted reasonably in light of the above facts and Ms.
Jones did not. Amedysis did not refuse to complete Ms. Jones' injury report; Ms. Jones
did. At that point, Ms. Jones returned to work and continued to work until August 15,
2015. The Court finds Ms. Jones did not express a need for medical treatment for a work
injury when she reported the incident, refused to complete an incident report, and then
stormed out of the building. Later, she told Ms. Skelton she did not want to fool with the
matter.

      Under these circumstances, The Court refuses to hold Amedysis responsible for
payment of any past medical benefits or temporary disability benefits at this time. Ms.
Jones temporarily abandoned her claim, as is evident from her discussion with Ms.
Skelton on April 13, 2015, and any unauthorized treatment she obtained afterward
remains her responsibility.

        However, the Court finds Ms. Jones timely provided notice of her alleged injury to
Amedysis and filed her Petition for Benefit Determination within the statute of
limitations. Her claim remains valid at this point. Moreover, the Court finds that Dr.
Perry's statements regarding the cause of Ms. Jones' present condition constitute
sufficient medical evidence from which the trial court can determine that she is likely to
prevail at a hearing on the merits.

        Given the evidence presented, the Court holds that Amedysis must provide Ms.
Jones with an appropriate panel of physicians in accordance with Tennessee Code
Annotated section 50-6-204 (2015). The Court reserves any issue concerning temporary
disability benefits.

IT IS, THEREFORE, ORDERED as follows:

   1. Amedysis shall provide Ms. Jones with a panel of physicians in accordance with
      Tennessee Code Annotated section 50-6-204 (2015). The parties shall supply said
      physician with medical records to date.

   2. Amedysis is not responsible for past temporary disability benefits or for
      reimbursement of unauthorized medical expenses incurred by Ms. Jones at this
      time.

   3. This matter is set for Initial (Scheduling) Hearing on November 7, 2016, at 2:00
      p.m. Eastern.

   4. Unless interlocutory appeal of the Expedited Hearing Order is filed, compliance
      with this Order must occur no later than seven business days from the date of entry
      of this Order as required by Tennessee Code Annotated section 50-6-239(d)(3)
      (2015). The Insurer or Self-Insured Employer must submit confirmation of

                                            9
       compliance      with    this     Order    to    the   Bureau     by     email    to
       WCCompliance.Program@tn.gov no later than the seventh business day after
       entry of this Order. Failure to submit the necessary confirmation within the period
       of compliance may result in a penalty assessment for non-compliance.

   5. For questions regarding compliance, please contact the Workers' Compensation
      Compliance Unit via email WCCompliance.Program@tn.gov or by calling (615)
      253-1471.


       ENTERED this the 27th day of September, 2016.


                                  Is/ Brian K. Addington
                                  Judge Brian K. Addington
                                  Court of Workers' Compensation Claims




Initial (Scheduling) Hearing:

       A Scheduling Hearing has been set with Judge Brian K. Addington, Court of
Workers' Compensation Claims. You must call toll-free at 855-543-5044 to
participate in the Initial Hearing.

       Please Note: You must call in on the scheduled date/time to
participate. Failure to call in may result in a determination of the issues without
your further participation. All conferences are set using Eastern Time (ET).




                                            10
Right to Appeal:

       Tennessee Law allows any party who disagrees with this Expedited Hearing Order
to appeal the decision to the Workers' Compensation Appeals Board. To file a Notice of
Appeal, you must:

   1. Complete the enclosed form entitled: "Expedited Hearing Notice of Appeal."

   2. File the completed form with the Court Clerk within seven business days of the
      date the Workers' Compensation Judge entered the Expedited Hearing Order.

   3. Serve a copy of the Expedited Hearing Notice of Appeal upon the opposing party.

   4. The appealing party is responsible for payment of a filing fee in the amount of
      $75.00. Within ten calendar days after the filing of a notice of appeal, payment
      must be received by check, money order, or credit card payment. Payments can be
      made in person at any Bureau office or by United States mail, hand-delivery, or
      other delivery service. In the alternative, the appealing party may file an Affidavit
      of Indigency, on a form prescribed by the Bureau, seeking a waiver of the filing
      fee. The Affidavit of Indigency may be filed contemporaneously with the Notice
      of Appeal or must be filed within ten calendar days thereafter. The Appeals Board
      will consider the Affidavit of Indigency and issue an Order granting or denying
      the request for a waiver of the filing fee as soon thereafter as is practicable.
      Failure to timely pay the filing fee or file the Affidavit of Indigency in
      accordance with this section shall result in dismissal of the appeal.

   5. The parties, having the responsibility of ensuring a complete record on appeal,
      may request from the Court Clerk the audio recording of the hearing for the
      purpose of having a transcript prepared by a licensed court reporter and filing it
      with the Court Clerk within ten calendar days of the filing of the Expedited
      Hearing Notice of Appeal. Alternatively, the parties may file a joint statement of
      the evidence within ten calendar days of the filing of the Expedited Hearing
      Notice of Appeal. The statement of the evidence must convey a complete and
      accurate account of what transpired in the Court of Workers' Compensation
      Claims and must be approved by the workers' compensation judge before the
      record is submitted to the Clerk of the Appeals Board.

   6. If the appellant elects to file a position statement in support of the interlocutory
      appeal, the appellant shall file such position statement with the Court Clerk within
      five business days of the expiration of the time to file a transcript or statement of
      the evidence, specifying the issues presented for review and including any
      argument in support thereof. A party opposing the appeal shall file a response, if
      any, with the Court Clerk within five business days of the filing of the appellant's

                                            11
position statement. All posttlon statements pertaining to an appeal of an
interlocutory order should include: ( 1) a statement summarizing the facts of the
case from the evidence admitted during the expedited hearing; (2) a statement
summarizing the disposition of the case as a result of the expedited hearing; (3) a
statement of the issue(s) presented for review; and (4) an argument, citing
appropriate statutes, case law, or other authority.




                                     12
                                              APPENDIX

Exhibits:
   1. Medical Records- East Tennessee Brain and Spine;
   2. Medical Records - Dr. David Perry;
   3. Medical Records- Johnson City Family Physicians;
   4. First Report of Work Injury;
   5. Wage Statement;
   6. Medical Bills (For Identification Only);
   7. Amedysis Form, Return to Work Authorization (For Identification Only);
   8. Ms. Jones' Activity Sheet;
   9. Incomplete Accident Reporting & Treatment Form; and
   10. Amedysis-completed Accident Reporting & Treatment Form

Technical record: 2
   1. Petition for Benefit Determination, November 3, 2015;
   2. Dispute Certification Notice, December 14, 2015;
   3. Motion to Dismiss Plaintiffs Request for Expedited Hearing for Failure to File
      Affidavit, May 4, 20 16;
   4. Order Denying Request for Expedited Hearing, July 14, 2016;
   5. Request for Expedited Hearing, July 25, 2016; and,
   6. Order Re-Setting Expedited Hearing, August 19, 2016.




2
  The Court did not consider attachments to Technical Record filings unless admitted into evidence during the
Expedited Hearing. The Court considered factual statements in these filings or any attachments to them as
allegations unless established by the evidence.

                                                     13
                          CERTIFICATE OF SERVICE

    I hereby certify that a true and correct copy of the Expedited Hearing Order for
 Medical Benefits was sent to the following recipients by the following methods of
 service on this the 2th day of September, 2016.

Name                     Certified Mail Via Email Service Sent To:
Frank Slaughter, Esq.                      X      flsjrlaw@yahoo.com
Attorney for Ms. Jones
Leslie Bishop, Esq.                         X         lbishop@lewisthomason.com
Attorney for Amedysis


                                            Is/ Penny Shrum
                                            Penny Shrum, Clerk of Court
                                            WC.CourtCierk@tn.gov




                                       14